Citation Nr: 0722270	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for vision problems, 
left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown.  

2.  Tinnitus, if present, was not manifest in service and is 
unrelated to service.  

3.  Frontal headaches were not manifest in service and are 
unrelated to service.

4.  A low back disability is not diagnosed.  

5.  Left eye vision problems are attributed to refractive 
error with presbyopia.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Headaches were not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  A left eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues in January and September 2006 that he has 
the claimed disabilities as a result of being hit in service 
with a 300 pound fire extinguisher while on the flight line, 
and that he has had continued symptoms of each disability 
ever since.  The available service medical records refer, in 
medical history obtained on examination in September 1980, to 
the veteran being hit by a fire extinguisher in 1978, with no 
present problems.  They also contain a similar reference, in 
medical history obtained on examination in November 1984, to 
being hit with a fire extinguisher on the flight line in 
1977, with sutures but no loss of consciousness and no 
further problems.  Pertinent clinical evaluations were 
normal.  

The records custodian reported in January 2005 that 
administrative remarks stated that health/dental records were 
not available "due to member checked out records 11/3/84 for 
annual physical and records were never returned."  A formal 
finding of unavailability of service medical records was made 
in March 2005; the veteran was informed of the unsuccessful 
attempt to obtain these records by a letter shortly 
thereafter, and was given an opportunity to submit his 
service medical records.  

Where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  However, for 
each of the claims, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Bilateral hearing loss disability 

In order for service connection to be granted for bilateral 
hearing loss disability, hearing loss disability as defined 
by 38 C.F.R. § 3.385 must be shown.  For VA compensation and 
pension purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

The evidence does not show that the veteran has hearing loss 
disability in either ear, as defined by 38 C.F.R. § 3.385.  

On VA audiometric examination in April 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
20
LEFT
15
15
15
20
20

Speech audiometry revealed speech recognition scores, using 
the Maryland CNC test, of 98 percent in the right ear and of 
100 percent in the left ear.  The results do not show hearing 
loss disability for either ear, and no other evidence does, 
and so service connection can not be granted.

Regardless of whether the veteran was hit in the head with a 
fire extinguisher, or as alternatively claimed in his January 
2006 statement and September 2006 testimony, sustained 
acoustic trauma in the flight line as a jet mechanic in 
service, service connection for hearing loss disability 
cannot be granted.  There must be a current disability in 
order to grant service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  The Board notes also that the examiner 
found in April 2005 that it was not at least as likely as not 
that hearing loss was related to service.

Tinnitus 

Service connection for tinnitus was claimed in January 2005.  
The veteran denied tinnitus on VA examination in April 2005.  
Later, in a January 2006 statement, he indicated that he had 
had tinnitus problems since service, but did not know what it 
was called and that, when he denied having tinnitus at the 
April 2005 VA examination he did not know what the examiner 
was asking about.  He also testified in September 2006 that 
he has had tinnitus since service.  

While the veteran is competent to claim that he has had 
continuous problems with tinnitus since service, as he is 
competent to report what he has experienced, the 
preponderance of the evidence is against the claim.  The 
veteran denied ear trouble on a number of occasions in 
service, including when he reported having been hit by a fire 
extinguisher.  In contrast to his current 2006 testimony of 
having continuous problems with tinnitus since September 
1980, he denied symptomatology in September 1980, January 
1981, July 1983, and November 1984.  His contemporaneous 
reports of no ear trouble through November 1984 are more 
credible than his current statements of tinnitus continuously 
since service.

Furthermore, no credible evidence indicates that the claimed 
tinnitus disability is related to service.  The examiner 
found in April 2005 that it was not at least as likely as not 
that tinnitus was related to service.  I conclude that 
tinnitus was not manifest in service and is unrelated to 
service.  In light of the above, service connection is not 
warranted.

Low back disability

There is no competent evidence of record of there ever having 
been low back disability, and current low back disability - 
one which is related to service -- is necessary for a grant 
of service connection.  Rabideau.  Also, the veteran's 
January 2006 report of mentioning a back problem at the time 
of the fire extinguisher incident, of being told to take 
aspirin while in the reserves, and of a gradual worsening 
since service, are not credible.  He denied having or ever 
having had back recurrent back pain in November 1984 and 
earlier.  These reports are more credible than his current 
statements since he was being examined at the time.  In light 
of the above, service connection is not warranted for low 
back disability.  

Headaches

While the veteran claims in 2006 testimony that he has had 
continuous problems with headaches since service, the 
preponderance of the evidence is against service connection 
for headaches.  No headaches were reported or treated in 
service or in evaluations through 1984.  Additionally, the 
veteran was neurologically normal when evaluated by the 
service through 1984, including in examinations in which he 
reported the history of being hit by a fire extinguisher.  
These reports are considered more credible since they were 
contemporaneous.

Additionally, the first indication in medical records of 
headaches is in 2004, when the veteran reported headaches 
that had lasted only for the last 2 months since he had lost 
his glasses; the physician who referred him to the eyeglasses 
clinic in October 2004 thought that the veteran's headaches 
might improve with eyeglasses, or that they could be caused 
by his alcoholism.  The VA optometrist to whom he was 
referred considered the frontal headaches most likely due to 
not having glasses for the past 2 months.  Headaches were not 
manifest in service and are unrelated to service.  Service 
connection is not warranted.  

Left eye vision problems

The veteran claimed service connection for left eye vision 
problems in January 2005 and reported on VA evaluation in 
October 2004 that he had had trauma in the area of the left 
orbit in service when he was hit with a fire extinguisher.  
However, no eye trauma is documented in service, and his eyes 
were normal on service examination in July 1983.  
Additionally, the assessment after eye examination in 
December 2004 was refractive error with presbyopia.  
Presbyopia is considered congenital or developmental 
refractive error.  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Refractive error is not a disease or injury within 
the part of 38 U.S.C.A. § 1131 that indicates that 
compensation may be granted for disabilities resulting from 
disease or injury incurred in service.  Consequently, service 
connection for vision problems, left eye, is not warranted.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA satisfied its duty to notify, except for the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
a January 2005 letter.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the statement of the case.  The notice given preceded the 
adjudication. 


The claimant has been given adequate opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  There is no actual prejudice regarding the 
timing of the notification.  The failure to notify the 
claimant concerning effective date or degree of disability 
for the service connection claims (see Dingess) is harmless, 
as service connection has been denied.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the available service 
medical records, VA medical records, and VA medical opinions 
or examination reports for the claimed hearing loss, 
tinnitus, headaches, and vision problems disabilities, and 
testimony from the veteran.  Concerning low back disability, 
there is no established back event, injury, or disease in 
service.  Therefore, the Board concludes that examination for 
this claimed disability is not necessary to decide the claim.  
VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection is denied for bilateral hearing loss 
disability, for tinnitus, for headaches, for low back 
disability, and for left eye vision problems.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


